DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 July 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 17, & 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “generating the infectious transmission probability map from measurements of integration computed for defined spaces as normalized distances along rays cast…” is made in each of these Claims.  It is unclear what constitutes “generating the infectious transmission probability map from measurements of integration computer for defined spaces” specifically entails.  As such, the Claims are considered to be indefinite.  For the purposes of prior art analysis, the limitation will be interpreted as “generating the infectious transmission probability map from 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, due to dependent Claim 23 not reciting or including all the limitations of its respective independent claim 15.  For instance, independent Claim 15 makes mention of “A method of epidemiology transmission probability analysis comprising…”, and dependent Claim 23 makes mention of “the non-transitory computer readable medium of Claim 15, further comprising…”  Therefore, because the aspects of a method of epidemiology transmission probability analysis are not recited in claim 23, the claim does not include all the limitations of its respective independent claim.  For the purposes of prior art and patent subject matter eligibility analyses, claim 23 will be interpreted to recite “The method of claim 15, further comprising”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 
The claims recite subject matter within a statutory category as a process (claims 15-23), machine (claims 24-28), and manufacture (claims 1-14) which recite steps of:
distributing ray origin points over a medical facility floor map;
casting rays from the ray origin points,
the cast rays stopping upon encountering a physical barrier mapped in the medical facility floor map;
generating an infections transmission probability map from intersections of the cast rays over the medical facility floor map; and
displaying, on the at least one display, at least a portion of the medical facility floor map overlaid with the infectious transmission probability map.
These steps of distributing points over a medical facility floor map, casting rays from the distributed points, generating an infectious transmission probability map from intersections of the cast rays over the medical floor map, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components, as well as, mathematical concepts.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the distributing points over a medical facility floor map language, distributing points in the context of this claim encompasses a mental process of the user envisioning arbitrary points on a medical facility floor map.  Similarly, the limitation of casting rays from the arbitrary points, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind of the user mentally envisioning lines that extend out from the arbitrary points and stop upon reaching a wall or physical barrier, but for the recitation of generic computer components.  For example, but for the generating an infectious transmission probability map from intersections of the cast rays over the medical floor map language, generating an infectious transmission probability map in the context of this claim encompasses a mental process of the user envisioning the floor facility map with the 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea(s) embodied in the claims (such as claims 2-14, 16-23 & 25-28, reciting particular aspects of how generating the points, rays, and infectious transmission probability map may be performed in the mind but for recitation of generic computer components).  
This judicial exception(s) is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea(s) into a practical application, other than the abstract idea(s) per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a non-transitory computer readable medium, one or more electronic processors, a display amounts to invoking 
add insignificant extra-solution activity to the abstract idea(s) (such as recitation of distributing ray origin points amounts to mere data gathering, recitation of casting rays from the distributed origin points and generating an infectious transmission probability map based on the intersections of the cast rays amounts to selecting a particular data source or type of data to be manipulated, recitation of displaying the medical facility floor map overlaid with the infectious transmission probability map amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea(s) to a particular technological environment or field of use (such as recitation of an infectious transmission probability map, a medical facility, and the typical uses of ray casting as found in the ray casting field, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-14, 16-23, & 25-28, additional limitations which amount to invoking computers as a tool to perform the abstract idea(s), claims 5-6, 8-9, & 18, additional limitations which add insignificant extra-solution activity to the abstract idea(s) which amounts to mere data gathering, claims 2-4, 6-14, 16-17, 19-23, & 25-28, additional limitations which add insignificant extra-solution activity to the abstract idea(s) by selecting a particular data source or type of data to be manipulated, claims 2-13, 16-23, & 25-27, additional limitations which generally link the abstract idea(s) to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea(s) into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s).  As discussed above with respect to discussion of integration of the abstract 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a medical facility floor map, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining infectious transmission probability map based on intersections of cast rays over the medical facility floor map, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); generating/storing an infectious transmission probability map and updating this map, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing instructions to perform the computer-implemented method, storing the medical facility floor map, storing the ray origin points, storing the casting rays, storing the infectious transmission probability map, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); and the highly generalized embodiments of ray-casting (See Applicant’s specification Par [0029]-[0030] which describes highly general, and typical modes of use for performing ray-casting (See Gonzalez Banos et al. (U.S. Patent Publication No. 20160188755), Yoon et al. (U.S. Patent Publication No. 20140257779), Kalai et al. (U.S. Patent Publication No. 20140163928), and Lee et al. (U.S. Patent Publication No. 20150123971) for determining sensor placements for ray-casting, general aspects surrounding ray-casting/ray-tracing techniques and showing the generality of the ray-casting embodiments in the instant Application), but simply applied to the field of epidemiological planning/tracking.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea(s) into a practical application, amount to invoking computers as a tool to perform the abstract idea(s).  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-14, 16-23, & 25-28, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, especially of the field of ray-casting (See Applicant’s specification Par [0029]-[0030] which describes highly general, and typical modes of use for performing ray-casting (See Gonzalez-Banos et al. (U.S. Patent Publication No. 20160188755), Yoon et al. (U.S. Patent Publication No. 20140257779), Kalai et al. (U.S. Patent Publication No. 20140163928), and Lee et al. (U.S. Patent Publication No. 20150123971) for determining sensor placements for ray-casting, general aspects surrounding ray-casting/ray-tracing techniques and showing the generality of the ray-casting embodiments in the instant Application), but simply applied to the field of epidemiological planning/tracking, therefore representing well-understood, routine, and conventional activity found in the field of ray-casting; claims 5-6, 8-9, & 18, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); , claims 2-4, 6-14, 16-17, 19-23, & 25-28 reciting various computations that are performed by the systems such as via arbitrarily determining points on the medical facility floor map based on occupancy statistics, etc., various aspects of ray-casting, and determining densities of intersecting rays based on various computations, imported statistics, and aspects of ray-casting, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 8, 11, 13, 20-21, & 23 which would include updating the infectious transmission probability map or a patient transport route in response to receiving updated occupancy statistics, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-14, 16-23, & 25-28, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 14-16, 18-20, 24, & 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Banos et al. (U.S. Patent Publication No. 20160188755) in view of Nice et al. (“Investigating the Impact of Architectural Planning and Functional Program on the Indoor Microbiome.  A Health Concern”)

Claim 1 –
Regarding Claim 1, Gonzalez-Banos discloses a non-transitory computer readable medium having stored thereon program code readable and executable by one or more processors operatively connected with at least one display to perform operations (See Gonzalez-Banos Par [0003] which describes the methods being applied via smart phones or smart devices which inherently includes a computer readable medium and one or more processors to perform operations stored on the computer readable medium) including:
distributing ray origin points over a medical facility floor map
casting rays from the ray origin points (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction),
the cast rays stopping upon encountering a physical barrier mapped in the medical facility floor map (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction and these signals stopping when encountering a physical barrier);
generating an infectious transmission probability map from intersections of the cast rays over the medical facility floor map (See Gonzalez-Banos Par [0113]-[0116] & Fig 8-10 which disclose the cast rays intersecting over the facility floor map in both a 2-d and 3-d embodiment); and
displaying, on the at least one display, at least a portion of the medical facility floor map overlaid with the infectious transmission probability map (See Gonzalez-Banos Par [0113]-[0116] & Fig 8-10 which disclose the displaying of cast rays intersecting over the facility floor map in both a 2-d and 3-d embodiment).

Of the above embodiments, Gonzalez-Banos does not explicitly disclose the facility being specific to a medical facility or the generation of an infectious transmission probability map that is displayed or overlaid with the medical facility floor map.

However, Nice et al., discloses generating an infectious transmission probability map and is overlaid with the medical facility floor map (See Nice et al. “Spatial Modelling Methodology” & “Results” and Figures 1a & 1b which disclose captured observation data being used for predictive modelling for microbial association and potential risk environment identification; Furthermore, the microbial data is applied with spatial analytics to determine relationships of microorganisms to the movement patterns distribution).  The disclosure of Nice is directly applicable to the disclosure of Gonzalez-Banos because both disclosures share limitations and capabilities, namely, they are both 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ray-casting spatial analytics that are disclosed in Gonzalez-Banos with the spatial analytics and efforts to generate and overlay an infectious transmission probability map within a medical facility, as disclosed in Nice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two disclosures, because spatial assessment methodology and modelling, such as the ray-casting described in Gonzalez-Banos, provides the ability to introduce architectural spatial analysis can be used to identify and determine potential health contamination risks by HAI in built form indoor environment planning and new design planning configurations (See Nice “Practical Implications” & “Conclusions”).

Claim 2 –
Regarding Claim 2, Gonzalez-Banos and Nice disclose the non-transitory computer readable medium of Claim 1 in its entirety.  Gonzalez-Banos and Nice disclose a non-transitory computer readable medium, wherein:
the generating comprises:
generating the infectious transmission probability map from densities of intersections of the cast rays over the medical facility floor map (See Gonzalez-Banos Par [0113]-[0116] & Fig 8-10 which disclose the cast rays intersecting over the facility floor map in both a 2-d and 3-d embodiment).

Gonzalez-Banos is still silent on the generation of the infectious transmission probability map and specifically the map being generated from the densities of the cast ray intersections. 

 However, Nice, discloses generating an infectious transmission probability map and is overlaid with the medical facility floor map (See Nice et al. “Spatial Modelling Methodology” & “Results” and Figures 1a & 1b which disclose captured observation data being used for predictive modelling for microbial association and potential risk environment identification; Furthermore, the microbial data is applied with spatial analytics to determine relationships of microorganisms to the movement patterns distribution, as well as the density of the zonal occupancy levels from a cumulative number of actions associated with a specific zone in the medical facility.  See Figs. 1a and 1b which show these cumulative number of actions and the density being higher in areas with a higher number of actions, and the density being lower in areas with a lower number of actions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the analytics surrounding the intersection of casted rays that are disclosed in Gonzalez-Banos with the spatial analytics and efforts to generate and overlay an infectious transmission probability map within a medical facility, the probability map being based on the density of a cumulative number of actions that occurs in a certain zone and is represented as lines that intersect, as disclosed and shown in Nice Figs. 1a & 1b.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two disclosures, because spatial assessment methodology and modelling, such as the ray-casting described in Gonzalez-Banos, provides the ability to introduce architectural spatial analysis can be used to identify and determine potential health contamination risks by HAI in built form indoor environment planning and new design planning configurations, and specifically using the densities of the intersecting lines allows for the determination of the level of overlapping levels of action or occupancy in the facility zones.  Furthermore, Nice describes in “Research Application” that there is a strong correlation between human social interaction, and HAI source via touch, airborne, or droplet, therefore indicating why levels of action or occupancy in zones of a facility is important to consider in determining HAI or infection transmission risk (See Nice “Practical Implications” & “Conclusions” & “Research Application”).



Claim 3 –
Regarding Claim 3, Gonzalez-Banos and Nice disclose the non-transitory computer readable medium of Claim 1 in its entirety.  Gonzalez-Banos and Nice further disclose a non-transitory computer readable medium, wherein:
the generating comprises:
generating the infection transmission probability map from measurements of integration computed for defined spaces as normalized distances along rays cast from each respective defined space to intersections with other rays in each other defined space (See Gonzalez-Banos Par [0113]-[0116] & Fig 8-10 which disclose the cast rays intersecting over the facility floor map in both a 2-d and 3-d embodiment and these rays cast and the determining the normalized distances of the casted rays with respect to the ray origin points).

Gonzalez-Banos is still silent on the generation of the infectious transmission probability map and specifically the map being generated from the densities of the cast ray intersections. 

 However, Nice, discloses generating an infectious transmission probability map and is overlaid with the medical facility floor map (See Nice et al. “Spatial Modelling Methodology” & “Results” and Figures 1a & 1b which disclose captured observation data being used for predictive modelling for microbial association and potential risk environment identification; Furthermore, the microbial data is applied with spatial analytics to determine relationships of microorganisms to the movement patterns distribution, as well as the density of the zonal occupancy levels from a cumulative number of actions associated with a specific zone in the medical facility.  See Figs. 1a and 1b which show these cumulative 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the analytics surrounding the intersection of casted rays that are disclosed in Gonzalez-Banos with the spatial analytics and efforts to generate and overlay an infectious transmission probability map within a medical facility, the probability map being based on the density of a cumulative number of actions that occurs in a certain zone and is represented as lines that intersect, as disclosed and shown in Nice Figs. 1a & 1b.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two disclosures, because spatial assessment methodology and modelling, such as the ray-casting described in Gonzalez-Banos, provides the ability to introduce architectural spatial analysis can be used to identify and determine potential health contamination risks by HAI in built form indoor environment planning and new design planning configurations, and specifically using the densities of the intersecting lines allows for the determination of the level of overlapping levels of action or occupancy in the facility zones.  Furthermore, Nice describes in “Research Application” that there is a strong correlation between human social interaction, and HAI source via touch, airborne, or droplet, therefore indicating why levels of action or occupancy in zones of a facility is important to consider in determining HAI or infection transmission risk (See Nice “Practical Implications” & “Conclusions” & “Research Application”).

Claim 5 –
Regarding Claim 5, Gonzalez-Banos & Nice disclose the non-transitory computer readable medium of Claim 1 in its entirety.  Gonzalez-Banos & Nice further disclose a non-transitory computer readable medium, wherein:
the operations further include:
defining, via at least one user input device operatively connected with the one or more electronic processors, a virtual barrier in the medical facility floor map (See 
the cast rays further stopping upon encounter the virtual barrier (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction and these signals stopping when encountering a physical or virtually defined barrier).

Of the above embodiments, Gonzalez-Banos does not explicitly disclose the facility being specific to a medical facility.

However, Nice et al., discloses the spatial analytics occurring within a medical facility (See Nice et al. “Spatial Modelling Methodology” & “Results” and Figures 1a & 1b which disclose captured observation data being used for predictive modelling for microbial association and potential risk environment identification within a medical facility). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ray-casting spatial analytics that are disclosed in Gonzalez-Banos with the spatial analytic efforts being applied within a medical facility, as disclosed in Nice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two disclosures, because spatial assessment methodology and modelling, such as the ray-casting described in Gonzalez-Banos, provides the ability to introduce architectural spatial analysis can be used to in a medical facility to identify and determine potential health contamination risks by HAI in built form indoor environment planning and new design planning configurations (See Nice “Practical Implications” & “Conclusions”).

Claim 6 –
Regarding Claim 6, Gonzalez-Banos & Nice disclose the non-transitory computer readable medium of Claim 1 in its entirety.  Gonzalez-Banos & Nice further disclose a non-transitory computer readable medium, wherein:
the operations further include:
receiving an infectious transmission zone size (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction and these signals stopping when encountering a physical or virtually-defined barrier such as an object or obstruction in the field and therefore being able to receive a transmission zone size),
the cast rays further stopping upon the cast ray reaching a length equal to the infectious transmission zone size (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction and these signals stopping when encountering a physical or virtually-defined barrier such as an object or obstruction in the field and therefore being able to receive a transmission zone size).

Gonzalez-Banos is still silent on the specific operations of generating the infectious transmission probability map regarding receiving an infectious transmission zone size, as opposed to just a transmission zone size, as disclosed in Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9.

However, Nice, discloses generating an infectious transmission probability map and is overlaid with the medical facility floor map, therefore indicating the receiving of an infectious transmission zone size (See Nice et al. “Spatial Modelling Methodology” & “Results” and Figures 1a & 1b which disclose captured observation data being used for predictive modelling for microbial association and potential risk environment identification; Furthermore, the microbial data is applied with spatial analytics to determine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the analytics surrounding the intersection of casted rays that are disclosed in Gonzalez-Banos with the spatial analytics and efforts to generate and overlay an infectious transmission probability map within a medical facility, therefore indicating the receiving of an infectious transmission zone size, as disclosed in Nice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two disclosures, because spatial assessment methodology and modelling, such as the ray-casting described in Gonzalez-Banos, provides the ability to introduce architectural spatial analysis can be used to identify and determine potential health contamination risks by HAI in built form indoor environment planning and new design planning configurations, and specifically using the densities of the intersecting lines allows for the determination of the level of overlapping levels of action or occupancy in the facility zones.

Claim 8 –
Regarding Claim 8, Gonzalez-Banos & Nice disclose the non-transitory computer readable medium of Claim 1 in its entirety.  Gonzalez-Banos and Nice further disclose a non-transitory computer readable medium, wherein:
the operations further include:
receiving occupancy statistics for the medical facility (See Nice “Materials/Methods” which describes the collection of observation data of occupancy and flow in each facility/zone of the medical facility), at least one of
the distribution of the origin ray points (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction), and
a number of rays cast from each origin point being dependent on the occupancy statistics for the medical facility where the origin points reside (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction).

Gonzalez-Banos is still silent on the facility that the ray-casting is being performed in a medical facility environment and specifically the number of rays cast being dependent on the occupancy statistics of the facility.

 However, Nice, discloses the spatial analytics being performed in a medical facility and the number of lines being indicative of received occupancy and activity statistics in a specific zone (See Nice et al. “Spatial Modelling Methodology” & “Results” and Figures 1a & 1b which disclose captured observation data being used for predictive modelling for microbial association and potential risk environment identification;  Furthermore, the microbial data is applied with spatial analytics to determine relationships of microorganisms to the movement patterns distribution, as well as the density of the zonal occupancy levels from a cumulative number of actions or occupancy associated with a specific zone in the medical facility.  See Figs. 1a and 1b which show these cumulative number of actions and the density being higher in areas with a higher number of actions or occupancy, and the density being lower in areas with a lower number of actions or occupancy). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the analytics surrounding the intersection of casted rays that are disclosed in Gonzalez-Banos with the performance of the spatial analytics being performed in a medical facility and the number of lines being indicative of the occupancy and activity levels in a specific zone as disclosed in 

Claim 9 – 
Regarding Claim 9, Gonzalez-Banos and Nice disclose the non-transitory computer readable medium of Claim 1 in its entirety.  Gonzalez-Banos and Nice further disclose a non-transitory computer readable medium, wherein:
the operations further include:
receiving space classifications for spaces of the medical facility floor map (See Nice “Materials/Methods” which describes the collection of observation data of occupancy and flow in each facility/zone of the medical facility) at least one of (because of this clause, only one of the following embodiments has to be met):
the distribution of the ray origin points (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction) and
a number of rays cast from each origin point being dependent on the space classifications of the spaces of the medical facility floor map in which the origin points reside.

Gonzalez-Banos is still silent on the facility that the ray-casting is being performed in a medical facility environment and specifically the number of rays cast being dependent on the occupancy statistics of the facility.

 However, Nice, discloses the spatial analytics being performed in a medical facility and the number of lines being indicative and dependent of received occupancy and activity statistics in a specific zone or classified space (See Nice et al. “Spatial Modelling Methodology” & “Results” and Figures 1a & 1b which disclose captured observation data being used for predictive modelling for microbial association and potential risk environment identification;  Furthermore, the microbial data is applied with spatial analytics to determine relationships of microorganisms to the movement patterns distribution, as well as the density of the zonal occupancy levels from a cumulative number of actions or occupancy associated with a specific zone in the medical facility.  See Figs. 1a and 1b which show these cumulative number of actions and the density being higher in areas with a higher number of actions or occupancy, and the density being lower in areas with a lower number of actions or occupancy). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the analytics surrounding the intersection of casted rays that are disclosed in Gonzalez-Banos with the performance of the spatial analytics being performed in a medical facility and the number of lines being indicative of the occupancy and activity levels in a specific zone as disclosed in Nice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two disclosures, because spatial assessment methodology and modelling, such as the ray-casting described in Gonzalez-Banos, provides the ability to introduce architectural spatial analysis can be used to identify and determine potential health contamination risks by 

Claim 10 –
Regarding Claim 10, Gonzalez-Banos and Nice disclose the non-transitory computer readable medium of Claim 1 in its entirety.  Nice discloses a non-transitory computer readable medium, wherein:
the displayed at least a portion of the medical facility floor map is overlaid with the infectious transmission probability map by being color coded in accord with the infectious transmission probability map (See Nice et al. “Spatial Modelling Methodology” & “Results” and Figures 1a & 1b which disclose captured observation data being used for predictive modelling for microbial association and potential risk environment identification;  Furthermore, the microbial data is applied with spatial analytics to determine relationships of microorganisms to the movement patterns distribution, as well as the density of the zonal occupancy levels from a cumulative number of actions or occupancy associated with a specific zone in the medical facility.  See Figs. 1a and 1b which show these cumulative number of actions, as well as, being color coded and the density being higher in areas with a higher number of actions or occupancy, and the density being lower in areas with a lower number of actions or occupancy).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the analytics surrounding the intersection of casted rays that are 

Claim 14 –
Regarding Claim 14, Gonzalez-Banos and Nice disclose the non-transitory computer readable medium of Claim 1 in its entirety.  Gonzalez-Banos discloses a non-transitory computer readable medium, wherein:
the rays are cast from the ray origin points at an eye level or at a knee level or at both an eye level and a knee level (See MPEP 2144.05 which discloses optimization within prior art conditions or through routine experimentation.  The general conditions of this claim are disclosed in Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction, but the casting signals or rays are not specifically mentioned to be cast from an eye level, a knee level, or both an eye and a knee level.  However, the manner that the specific ray origin points are being disseminated, i.e. from eye-level or a knee-level or both an eye and knee-level, would be like a routine optimization because it is not apparent why either of these levels are essential to the operation of the ray-casting technique, which could occur at any height.  Therefore, this optimization through routine experimentation does not confer patentable weight on the limitation, and should not have to be met by a reference other than by the essential ray-casting operations).

Claim 15 –
Regarding Claim 15, Gonzalez-Banos discloses a method of epidemiology transmission probability analysis comprising:
distributing ray origin points over a medical facility floor map (See Gonzalez-Banos Par [0090]-[0096] & Fig. 4-5 which disclose distributing ray origin points or sensors throughout a workspace);
casting rays from the ray origin points (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction),
the cast rays stopping upon encountering a physical barrier mapped in the medical facility floor map (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction and these signals stopping when encountering a physical barrier);
generating an infectious transmission probability map from intersections of the cast rays over the medical facility floor map (See Gonzalez-Banos Par [0113]-[0116] & Fig 8-10 which disclose the cast rays intersecting over the facility floor map in both a 2-d and 3-d embodiment); and
displaying, on the at least one display, at least a portion of the medical facility floor map overlaid with the infectious transmission probability map (See Gonzalez-Banos Par [0113]-[0116] & Fig 8-10 which disclose the cast rays intersecting over the facility floor map in both a 2-d and 3-d embodiment).
wherein, the distributing, the casting, and the computing are performed by one or more electronic processors (See Gonzalez-Banos Par [0003] which describes the methods being applied via smart phones or smart devices which inherently includes a computer readable 

Of the above embodiments, Gonzalez-Banos does not explicitly disclose the facility being specific to a medical facility or the generation of an infectious transmission probability map that is displayed or overlaid with the medical facility floor map.

However, Nice et al., discloses generating an infectious transmission probability map and is overlaid with the medical facility floor map (See Nice et al. “Spatial Modelling Methodology” & “Results” and Figures 1a & 1b which disclose captured observation data being used for predictive modelling for microbial association and potential risk environment identification; Furthermore, the microbial data is applied with spatial analytics to determine relationships of microorganisms to the movement patterns distribution).  The disclosure of Nice is directly applicable to the disclosure of Gonzalez-Banos because both disclosures share limitations and capabilities, namely, they are both directed towards the utilization of spatial analytics for the assessment and planning of architecture in specific facilities.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ray-casting spatial analytics that are disclosed in Gonzalez-Banos with the spatial analytics and efforts to generate and overlay an infectious transmission probability map within a medical facility, as disclosed in Nice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two disclosures, because spatial assessment methodology and modelling, such as the ray-casting described in Gonzalez-Banos, provides the ability to introduce architectural spatial analysis can be used to identify and determine potential health contamination risks by HAI in built form indoor environment planning and new design planning configurations (See Nice “Practical Implications” & “Conclusions”).

Claim 16 –
Regarding Claim 16, Gonzalez-Banos & Nice disclose the method of Claim 15 in its entirety.  Gonzalez-Banos and Nice further disclose a method, wherein:
the generating comprises:
generating the infectious transmission probability map from densities of intersections of the cast rays over the medical facility floor map (See Gonzalez-Banos Par [0113]-[0116] & Fig 8-10 which disclose the cast rays intersecting over the facility floor map in both a 2-d and 3-d embodiment).

Gonzalez-Banos is still silent on the generation of the infectious transmission probability map and specifically the map being generated from the densities of the cast ray intersections. 

 However, Nice, discloses generating an infectious transmission probability map and is overlaid with the medical facility floor map (See Nice et al. “Spatial Modelling Methodology” & “Results” and Figures 1a & 1b which disclose captured observation data being used for predictive modelling for microbial association and potential risk environment identification; Furthermore, the microbial data is applied with spatial analytics to determine relationships of microorganisms to the movement patterns distribution, as well as the density of the zonal occupancy levels from a cumulative number of actions associated with a specific zone in the medical facility.  See Figs. 1a and 1b which show these cumulative number of actions and the density being higher in areas with a higher number of actions, and the density being lower in areas with a lower number of actions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the analytics surrounding the intersection of casted rays that are disclosed in Gonzalez-Banos with the spatial analytics and efforts to generate and overlay an infectious transmission probability map within a medical facility, the probability map being based on the density of a cumulative number of actions that occurs in a certain zone and is represented as lines that intersect, as 


Claim 18 –
Regarding Claim 18, Gonzalez-Banos and Nice disclose the method of Claim 15 in its entirety.  Gonzalez-Banos and Nice disclose a method, further comprising:
receiving a user input via a user input device operatively connected with the one or more electronic processors (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction and these signals stopping when encountering a physical or virtually-defined barrier such as an object or obstruction in the field), wherein
the user input defines a virtual barrier in the medical facility floor map
the cast rays further stopping upon encountering the virtual barrier (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction and these signals stopping when encountering a physical or virtually defined barrier).

Of the above embodiments, Gonzalez-Banos does not explicitly disclose the facility where the spatial analytics are being performed specifically being a medical facility

However, Nice et al., discloses the spatial analytics occurring within a medical facility (See Nice et al. “Spatial Modelling Methodology” & “Results” and Figures 1a & 1b which disclose captured observation data being used for predictive modelling for microbial association and potential risk environment identification within a medical facility). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ray-casting spatial analytics that are disclosed in Gonzalez-Banos with the spatial analytic efforts being applied within a medical facility, as disclosed in Nice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two disclosures, because spatial assessment methodology and modelling, such as the ray-casting described in Gonzalez-Banos, provides the ability to introduce architectural spatial analysis can be used to in a medical facility to identify and determine potential health contamination risks by HAI in built form indoor environment planning and new design planning configurations (See Nice “Practical Implications” & “Conclusions”).

Claim 19 –
Regarding Claim 19
the cast rays further stop upon the cast ray reaching a length equal to an infectious transmission zone size (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction and these signals stopping when encountering a physical or virtually-defined barrier such as an object or obstruction in the field and therefore being able to receive a transmission zone size).

Gonzalez-Banos is still silent on the specific operations of generating the infectious transmission probability map regarding receiving an infectious transmission zone size, as opposed to just a transmission zone size, as disclosed in Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9.

However, Nice, discloses generating an infectious transmission probability map and is overlaid with the medical facility floor map, therefore indicating the receiving of an infectious transmission zone size (See Nice et al. “Spatial Modelling Methodology” & “Results” and Figures 1a & 1b which disclose captured observation data being used for predictive modelling for microbial association and potential risk environment identification; Furthermore, the microbial data is applied with spatial analytics to determine relationships of microorganisms to the movement patterns distribution, as well as the density of the zonal occupancy levels from a cumulative number of actions associated with a specific zone in the medical facility.  See Figs. 1a and 1b which show these cumulative number of actions and the density being higher in areas with a higher number of actions, and the density being lower in areas with a lower number of actions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the analytics surrounding the intersection of casted rays that are disclosed in Gonzalez-Banos with the spatial analytics and efforts to generate and overlay an infectious transmission probability map within a medical facility, therefore indicating the receiving of an infectious transmission zone size, as disclosed in Nice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two disclosures, because spatial 

Claim 20 –
Regarding Claim 20, Gonzalez-Banos and Nice disclose the method of Claim 15 in its entirety.  Gonzalez-Banos and Nice further disclose a method, wherein:
at least one of:
the distribution of the ray origin points (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction), and
a number of rays cast from each origin point is dependent on one of:
occupancy statistics for the medical facility where the origin points reside; or
space classifications for spaces of the medical facility floor map where the origin points reside.


Gonzalez-Banos is still silent on the facility that the ray-casting is being performed in a medical facility environment and specifically the number of rays cast being dependent on the occupancy statistics of the facility.

 However, Nice, discloses the spatial analytics being performed in a medical facility and the number of lines being indicative and dependent of received occupancy and activity statistics in a specific zone (See Nice et al. “Spatial Modelling Methodology” & “Results” and Figures 1a & 1b which disclose 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the analytics surrounding the intersection of casted rays that are disclosed in Gonzalez-Banos with the performance of the spatial analytics being performed in a medical facility and the number of lines being indicative of the occupancy and activity levels in a specific zone as disclosed in Nice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two disclosures, because spatial assessment methodology and modelling, such as the ray-casting described in Gonzalez-Banos, provides the ability to introduce architectural spatial analysis can be used to identify and determine potential health contamination risks by HAI in built form indoor environment planning and new design planning configurations, and specifically using the densities of the intersecting lines allows for the determination of the level of overlapping levels of action or occupancy in the facility zones.  Furthermore, Nice describes in “Research Application” that there is a strong correlation between human social interaction/occupancy, and HAI source via touch, airborne, or droplet, therefore indicating why levels of action or occupancy in zones of a facility is important to consider in determining HAI or infection transmission risk (See Nice “Practical Implications” & “Conclusions” & “Research Application”).
Claim 24 –
Regarding Claim 24, Gonzalez-Banos discloses an epidemiology transmission probability analysis device comprising:
at least one electronic processor (See Gonzalez-Banos Par [0003] which describes the methods being applied via smart phones or smart devices which inherently includes a computer readable medium and one or more processors to perform operations stored on the computer readable medium);
at least one display operatively connected with the electronic processor (See Gonzalez-Banos Par [0003] which describes the methods being applied via smart phones or smart devices which inherently includes a screen or display coupled to a computer readable medium and one or more processors to perform operations stored on the computer readable medium); and
at least one non-transitory storage medium storing a medical facility floor map and instructions readable and executable by the at least one electronic processor to perform operations, including (See Gonzalez-Banos Par [0003] which describes the methods being applied via smart phones or smart devices which inherently includes a computer readable medium and one or more processors to perform operations stored on the computer readable medium):
distributing ray origin points over a medical facility floor map (See Gonzalez-Banos Par [0090]-[0096] & Fig. 4-5 which disclose distributing ray origin points or sensors throughout a workspace);
casting rays from the ray origin points (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction),
the cast rays stopping upon encountering a physical barrier mapped in the medical facility floor map (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose 
generating an infectious transmission probability map from intersections of the cast rays over the medical facility floor map (See Gonzalez-Banos Par [0113]-[0116] & Fig 8-10 which disclose the cast rays intersecting over the facility floor map in both a 2-d and 3-d embodiment);
computing an infectious transmission probability for a space or transport route of the medical facility floor map by aggregating the spatially dependent infectious transmission probability given by the infectious transmission probability map over the space or transport route; and
controlling the at least one display to present at least a portion of the medical facility floor map overlaid with a graphic representing the space or transport route with the graphic labeled with the computer infectious transmission probability for a space or transport route (See Gonzalez-Banos Par [0113]-[0116] & Fig 8-10 which disclose the displaying of cast rays intersecting over the facility floor map in both a 2-d and 3-d embodiment).

Of the above embodiments, Gonzalez-Banos does not explicitly disclose the facility being specific to a medical facility or the computing of an infectious transmission probability for a space/generation of an infectious transmission probability map that is displayed or overlaid with the medical facility floor map.

However, Nice et al., discloses the computing of an infectious transmission probability for a space and generating an infectious transmission probability map and is overlaid with the medical facility floor map (See Nice et al. “Spatial Modelling Methodology” & “Results” and Figures 1a & 1b which disclose captured observation data being used for predictive modelling for microbial association and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ray-casting spatial analytics that are disclosed in Gonzalez-Banos with the spatial analytics and efforts to generate and overlay an infectious transmission probability map within a medical facility, as disclosed in Nice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two disclosures, because spatial assessment methodology and modelling, such as the ray-casting described in Gonzalez-Banos, provides the ability to introduce architectural spatial analysis can be used to identify and determine potential health contamination risks by HAI in built form indoor environment planning and new design planning configurations (See Nice “Practical Implications” & “Conclusions”).

Claim 26 –
Regarding Claim 26, Gonzalez-Banos and Nice disclose the epidemiology transmission probability analysis device of Claim 24 in its entirety.  Gonzalez-Banos and Nice further disclose a device, wherein:
the cast rays further stop upon encountering a virtual barrier defined in the medical facility floor map or upon reaching a cast ray length equal to an infectious transmission zone size (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction and these signals stopping when encountering a physical or virtually defined barrier).



However, Nice et al., discloses the spatial analytics occurring within a medical facility (See Nice et al. “Spatial Modelling Methodology” & “Results” and Figures 1a & 1b which disclose captured observation data being used for predictive modelling for microbial association and potential risk environment identification within a medical facility). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ray-casting spatial analytics that are disclosed in Gonzalez-Banos with the spatial analytic efforts being applied within a medical facility, as disclosed in Nice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two disclosures, because spatial assessment methodology and modelling, such as the ray-casting described in Gonzalez-Banos, provides the ability to introduce architectural spatial analysis can be used to in a medical facility to identify and determine potential health contamination risks by HAI in built form indoor environment planning and new design planning configurations (See Nice “Practical Implications” & “Conclusions”).

Claim 27 –
Regarding Claim 27, Gonzalez-Banos and Nice disclose the epidemiology transmission probability analysis device of Claim 24 in its entirety.  Gonzalez-Banos and Nice further disclose a device, wherein at least one of:
the distribution of the ray origin points (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction), and
a number of rays cast from each origin point is dependent on one of:
occupancy statistics for the medical facility where the origin points reside; or
space classifications for spaces of the medical facility floor map where the origin points reside.

Gonzalez-Banos is still silent on the facility that the ray-casting is being performed in a medical facility environment and specifically the number of rays cast being dependent on the occupancy statistics of the facility.

 However, Nice, discloses the spatial analytics being performed in a medical facility and the number of lines being indicative and dependent of received occupancy and activity statistics in a specific zone (See Nice et al. “Spatial Modelling Methodology” & “Results” and Figures 1a & 1b which disclose captured observation data being used for predictive modelling for microbial association and potential risk environment identification;  Furthermore, the microbial data is applied with spatial analytics to determine relationships of microorganisms to the movement patterns distribution, as well as the density of the zonal occupancy levels from a cumulative number of actions or occupancy associated with a specific zone in the medical facility.  See Figs. 1a and 1b which show these cumulative number of actions and the density being higher in areas with a higher number of actions or occupancy, and the density being lower in areas with a lower number of actions or occupancy). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the analytics surrounding the intersection of casted rays that are disclosed in Gonzalez-Banos with the performance of the spatial analytics being performed in a medical facility and the number of lines being indicative of the occupancy and activity levels in a specific zone as disclosed in Nice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two disclosures, because spatial assessment methodology and modelling, such as the ray-casting described in Gonzalez-Banos, provides the ability to introduce 

Claim 28 –
Regarding Claim 28, Gonzalez-Banos and Nice disclose the epidemiology transmission probability analysis device of Claim 24 in its entirety.  Gonzalez-Banos and Nice further disclose a device, wherein:
the rays are cast from the ray origin points at an eye level or at a knee level or at both an eye level and a knee level (See MPEP 2144.05 which discloses optimization within prior art conditions or through routine experimentation.  The general conditions of this claim are disclosed in Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction, but the casting signals or rays are not specifically mentioned to be cast from an eye level, a knee level, or both an eye and a knee level.  However, the manner that the specific ray origin points are being disseminated, i.e. from eye-level or a knee-level or both an eye and knee-level, would be a routine optimization because it is not apparent why either of these levels are essential to the operation of the ray-casting technique, which could occur at any height.  Therefore, this optimization through routine experimentation does not confer patentable weight on the limitation, and should not have to be met by a reference other than by the essential ray-casting operations).

Subject Matter Free of Prior Art
Claims 4, 7, 11-13, 17, 21-23, & 25 are found to be allowable over the prior art.  Further explanation for each claim being allowable over the prior art is provided below: 

Claim 4 –
Regarding Claim 4, Gonzalez-Banos and Nice disclose the non-transitory computer readable medium of Claim 1 in its entirety.  However, Gonzalez-Banos and Nice do not disclose a non-transitory computer readable medium, wherein:
the generating comprises:
generating the infectious transmission probability map from choice metrics wherein the choice metric for a designated ray passing along the center of a walking route is computed as the fraction of all other walking routes for which a ray passing along the other walking route intersects the designated ray.

The prior art, that has been extensively searched, does not read on the specific embodiments that are recited in this claim.  More specifically, references have not been identified that disclose the choice metric for a designated ray passing along the center of a walking route in the generation of the infectious transmission probability map being computed as a fraction of all other walking routes for which a ray passing along the other walking route intersects the designated ray.  While Gonzalez-Banos and Nice do disclose the generation of an infectious transmission probability map based on ray-casting efforts and technology, and the associated intersections of said casted rays and the density of said intersections, the references do not specifically disclose that rays passing down the center of a walking route should be computed as a fraction of all other walking routes for which a ray passing along the other walking route intersects the designated ray and therefore, would not read on the above limitations.


Claim 7 –
Regarding Claim 7, Gonzalez-Banos and Nice disclose the non-transitory computer readable medium of Claim 1 in its entirety.  However, Gonzalez-Banos and Nice do not disclose a non-transitory computer readable medium, wherein:
the operations further include:
defining at least one physical barrier mapped in the medical facility floor map as a porous barrier,
the cast rays stopping upon encountering the porous physical barrier with a stopping probability indicative of porosity of the porous physical barrier.

The prior art, that has been extensively searched, does not read on the specific embodiments that are recited in this claim.  More specifically, references have not been identified that disclose, in the ray-casting algorithm, defining a porous physical barrier and a porous physical barrier’s associated stopping probability that indicates the probability of the cast ray stopping upon meeting the porous physical barrier and therefore, would not read on the above limitations.

Claim 11 –
Regarding Claim 11, Gonzalez-Banos disclose the non-transitory computer readable medium of Claim 1 in its entirety.  Gonzalez-Banos and Nice do not disclose a non-transitory computer readable medium, wherein:
the operations further include:
for a start location and a destination location both defined in the medical facility floor map identifying a plurality of candidate patient transport routes from the start location to the destination location;
for each candidate patient transport route, computing a patient transport time based at least on a length of the candidate patient transport route
for each candidate patient transport route, computing an infectious probability by aggregating the spatially dependent infectious transmission probability given by the infectious transmission probability map over the route;
selecting a patient transport route from the candidate patient transport routes based on the transport times and infectious transmission probability computer for the candidate patient transport routes; and
overlaying the patient transport route on the displayed at least a portion of the medical facility floor map.

The prior art, that has been extensively searched, does not read on the specific embodiments that are recited in this claim.  More specifically, Nice does disclose the efforts of determining a route over which the medical professionals and possibly patients are transported, as well as, the overlaying of these routes on the medical facility floor map as seen in Nice Fig. 1a & 1b, Nice does not specifically disclose the ray origin points being the starting location of the patient transport route in the ray-casting algorithm.  Furthermore, there has been a lack of prior art, in general, that specifically defines the origin points in the ray-casting algorithm being the starting location of the patient transport route.  Even further, the prior art does not define the computation of a patient transport time being based on the patient transport route, and the route starting at the ray origin point and ending at the destination location.  While there are pieces of prior art that define the computation of a patient transport time, as well as the optimal patient transport route based on transport times and infectious transmission probability, the prior art neither specifically recites the computation of the patient transport time with respect to the patient route starting at the ray origin points, nor the route being based on transport times or infectious transmission probability that has been computed from the ray-casting algorithm, and therefore, would not read on the above limitations.

Claim 12 –
Regarding Claim 12, Gonzalez-Banos and Nice disclose the non-transitory computer readable medium of Claim 1 in its entirety.  Gonzalez-Banos and Nice do not disclose a non-transitory computer readable medium, wherein:
the operations further include:
classifying spaces of the medical facility floor map based on aggregation of the spatially dependent infectious transmission probability given by the infectious transmission probability map over the respective spaces ;
assigning cleaning protocols to the spaces based on the classification of the space; and
overlaying the cleaning protocols assigned to the spaces on the displayed at least a portion of the medical facility floor map.

The prior art, that has been extensively searched, does not read on the specific embodiments that are recited in this claim.  More specifically, the combined disclosures of Gonzalez-Banos and Nice disclose computing infectious transmission probabilities for varying zones of the medical facility floor map based on ray-casting efforts.  However, Gonzalez-Banos and Nice do not further disclose classifying spaces based on the spatially dependent infectious transmission probability, such as via ray-casting, and assigning cleaning protocols to the spaces based on the classification of the space.  Furthermore, the extensively searched prior art, in general, does not further disclose classifying medical spaces based on spatially dependent infectious transmission probability or assigning cleaning protocols to the space and appending these cleaning protocols to the received medical facility floor map, and therefore, would not read on the above limitations.




Claim 13 –
Regarding Claim 13, Gonzalez-Banos and Nice disclose the non-transitory computer readable medium of Claim 1 in its entirety.  Gonzalez-Banos and Nice do not further disclose a non-transitory computer readable medium, wherein:
the operations further include:
computing infectious transmission probabilities for spaces of the medical facility floor map by aggregating the spatially dependent infectious transmission probability given by the infectious transmission probability map over the respective spaces;
identified proposed space transforms to the medical facility floor map that would reduce the computer infectious transmission probabilities for the spaces; and
overlaying the proposed space transforms on the displayed at least a portion of the medical facility floor map.

The prior art, that has been extensively searched, does not read on the specific embodiments that are recited in this claim.  More specifically, the combined disclosures of Gonzalez-Banos and Nice disclose computing infectious transmission probabilities for varying zones of the medical facility floor map based on ray-casting efforts.  However, Gonzalez-Banos and Nice do not further disclose identifying transformations to the space that would effectively reduce the computed infectious transmission probabilities for the spaces, based at least on ray-casting spatial computation efforts.  Furthermore, the extensively searched prior art, in general, does disclose identifying transformations to the space that would effectively reduce the computed infectious transmission probabilities for the spaces, however, these efforts are not specifically based at least on ray-casting spatial computation efforts or do not specifically reduce a ray-casting-computed probability metric, and therefore, would not read on the above limitations.


Claim 17 –
Regarding Claim 17, Gonzalez-Banos and Nice disclose the method of Claim 15 in its entirety.  Gonzalez-Banos & Nice do not further disclose a method, wherein:
the generating comprises at least one of:
generating the infectious transmission probability map from measurements of integration computer for defined spaces as normalized distances along rays cast from each respective defined space to intersections with other rays in each other defined space; and
generating the infectious transmission probability map from choice metrics, wherein:
the choice metric for a designed ray passing along the center of a walking route is computed as a fraction of all other walking routes for which a ray passing along the other walking route intersects the designated ray.

The prior art, that has been extensively searched, does not read on the specific embodiments that are recited in this claim.  More specifically, references have not been identified that disclose the choice metric for a designated ray passing along the center of a walking route in the generation of the infectious transmission probability map being computed as a fraction of all other walking routes for which a ray passing along the other walking route intersects the designated ray.  While Gonzalez-Banos and Nice do disclose the generation of an infectious transmission probability map based on ray-casting efforts and technology, and the associated intersections of said casted rays and the density of said intersections, the references do not specifically disclose that rays passing down the center of a walking route should be computed as a fraction of all other walking routes for which a ray passing along the other walking route intersects the designated ray and therefore, would not read on the above limitations.


Claim 21 –
Regarding Claim 21, Gonzalez-Banos and Nice disclose the method of Claim 15 in its entirety.  Gonzalez-Banos and Nice do not further disclose a method, further comprising:
for a start location and a destination location both defined in the medical facility floor map,
identifying a plurality of candidate patient transport routes from the start location to the destination location;
for each candidate patient transport route, computing an infectious transmission probability by aggregating the spatially dependent infectious transmission probability given by the infectious transmission probability map over the route;
selecting a patient transport route from the candidate patient transport routes on at least the infectious transmission probabilities computer for the candidate patient transport routes; and
overlaying the patient transport route on the displayed at least a portion of the medical facility floor map.

The prior art, that has been extensively searched, does not read on the specific embodiments that are recited in this claim.  More specifically, Nice does disclose the efforts of determining a route over which the medical professionals and possibly patients are transported, as well as, the overlaying of these routes on the medical facility floor map as seen in Nice Fig. 1a & 1b, Nice does not specifically disclose the ray origin points being the starting location of the patient transport route in the ray-casting algorithm.  Furthermore, there has been a lack of prior art, in general, that specifically defines the origin points in the ray-casting algorithm being the starting location of the patient transport route.  Even further, the prior art does not define the computation of a patient transport time being based on the patient transport route, and the route starting at the ray origin point and ending at the destination location.  While there are pieces of prior art that define the computation of a patient transport time, as well as the optimal patient transport route based on transport times and infectious transmission probability, the prior art neither specifically 

Claim 22 –
Regarding Claim 22, Gonzalez-Banos and Nice disclose the method of Claim 15 in its entirety.  Gonzalez-Banos and Nice do not further disclose a method, further comprising:
classifying spaces of the medical facility floor map based on aggregation of the spatially dependent infectious transmission probability given by the infectious transmission probability map over the respective spaces;
assigning cleaning protocols to the spaces based on the classifications of the spaces; and
overlaying the cleaning protocols assigned to the spaces on the displayed at least a portion fo the medical facility floor map.

The prior art, that has been extensively searched, does not read on the specific embodiments that are recited in this claim.  More specifically, the combined disclosures of Gonzalez-Banos and Nice disclose computing infectious transmission probabilities for varying zones of the medical facility floor map based on ray-casting efforts.  However, Gonzalez-Banos and Nice do not further disclose classifying spaces based on the spatially dependent infectious transmission probability, such as via ray-casting, and assigning cleaning protocols to the spaces based on the classification of the space.  Furthermore, the extensively searched prior art, in general, does not further disclose classifying medical spaces based on spatially dependent infectious transmission probability or assigning cleaning protocols to the space and appending these cleaning protocols to the received medical facility floor map, and therefore, would not read on the above limitations.


Claim 23 –
Regarding Claim 23, Gonzalez-Banos and Nice disclose the method of Claim 15 in its entirety.  Gonzalez-Banos and Nice do not further disclose a method, further comprising:
computing infectious transmission probability for spaces of the medical facility floor map by aggregating the spatially dependent infectious transmission probability given by the infectious transmission probability map over the respective spaces;
identified proposed spaces transforms that would reduce the computed infectious transmission probabilities for the spaces; and
overlaying the proposed space transforms on the displayed at least a portion of the medical facility floor map.

The prior art, that has been extensively searched, does not read on the specific embodiments that are recited in this claim.  More specifically, the combined disclosures of Gonzalez-Banos and Nice disclose computing infectious transmission probabilities for varying zones of the medical facility floor map based on ray-casting efforts.  However, Gonzalez-Banos and Nice do not further disclose identifying transformations to the space that would effectively reduce the computed infectious transmission probabilities for the spaces, based at least on ray-casting spatial computation efforts.  Furthermore, the extensively searched prior art, in general, does disclose identifying transformations to the space that would effectively reduce the computed infectious transmission probabilities for the spaces, however, these efforts are not specifically based at least on ray-casting spatial computation efforts or do not specifically reduce a ray-casting-computed probability metric, and therefore, would not read on the above limitations.


Claim 25 –
Regarding Claim 25, Gonzalez-Banos and Nice disclose the epidemiology transmission probability analysis device of Claim 24.  Gonzalez-Banos and Nice do not further disclose a device, wherein the generating comprises one or more of:
generating the infectious transmission probability map from densities of intersections of the cast rays over the medical facility floor map;
generating the infectious transmission probability map from measurements of integration computer for defined spaces as normalized distances along rays cast from each respective defined space to intersections with other rays in each other defined space; and
generating the infectious transmission probability map from choice metric wherein the choice metric for a designated ray passing along the center of a walking route is computed as the fraction of all other walking routes for which a ray passing along the other walking route intersects the designated ray.

The prior art, that has been extensively searched, does not read on the specific embodiments that are recited in this claim.  More specifically, references have not been identified that disclose the choice metric for a designated ray passing along the center of a walking route in the generation of the infectious transmission probability map being computed as a fraction of all other walking routes for which a ray passing along the other walking route intersects the designated ray.  While Gonzalez-Banos and Nice do disclose the generation of an infectious transmission probability map based on ray-casting efforts and technology, and the associated intersections of said casted rays and the density of said intersections, the references do not specifically disclose that rays passing down the center of a walking route should be computed as a fraction of all other walking routes for which a ray passing along the other walking route intersects the designated ray and therefore, would not read on the above limitations.

Note: The claims recited above that are found to be allowable over the prior art are not necessarily in condition for allowance.  All of the current claims are rejected under 35 U.S.C. 101, as well as, Claims 3, 17, & 25 being rejected under 35 U.S.C. 112(b), and Claim 23 being rejected under 35 U.S.C. 112(d).  Furthermore, the current claims that are found to be allowable over the prior art are still dependent from independent claims that are rejected over the prior art.  These rejections must be overcome before the claims are in condition for allowance.




















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Malaviya et al. (U.S. Patent Publication No. 20170024531) discloses a system for providing contact-tracing in a healthcare facility based on receive positional data related to one or more entities, and developing infection pathways based on common transmission zones/spaces within the medical facility
 Zhang et al. (U.S. Patent Publication No. 20160337888) discloses a system that uses a form of ray-casting to optimize the internal architecture of a facility by determining problem regions covered within indoor wireless networks by determining where casted rays intersect, don’t meet, etc.
Sperry et al. (U.S. Patent Publication No. 20160306934) discloses a system for visualizing pathogens in a medical facility and displaying the location of substances or entities of interest, particularly pathogens that can spread infection and determining the flow of these entities to determine where transmission mostly occurs
Bell et al. (U.S. Patent Publication No. 20160217225) discloses a system for classifying and displaying individual stories of a 3-d model of a structure based on captured image data via ray-casting efforts, allowing layouts or indoor architecture to be analyzed and classified/optimized
Lee et al. (U.S. Patent Publication No. 20150123971) discloses a system that specifically utilizes ray-casting or ray-tracing for analyzing the indoor architecture of a facility and discusses the basic functionalities/performance of ray-casting analysis
Yoon et al. (U.S. Patent Publication No. 20140257779) discloses a system that utilizes a ray-path tracing method that is found in ray-casting techniques and helps in familiarizing the basic functionalities/performance of ray-casting analysis
Wallace et al. (U.S. Patent Publication No. 20140167917) discloses a system that allows for the tracking and monitoring of entities such that data modelling can calculate risk and exposure to an infection posed to a person and further use this data modelling to predict, monitor, and control the spread of pathogens in a medical facility via the creation of infection control policies

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        03/12/21